Name: Decision of the EEA Joint Committee No 118/98 of 18 December 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  building and public works
 Date Published: 1999-11-18

 Avis juridique important|21999D1118(07)Decision of the EEA Joint Committee No 118/98 of 18 December 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 297 , 18/11/1999 P. 0046 - 0046DECISION OF THE EEA JOINT COMMITTEENo 118/98of 18 December 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the Joint Committee of the EEA No 65/98 of 4 July 1998(1);Whereas Commission Decision 97/740/EC of 14 October 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards masonry and related products(2) is to be incorporated into the Agreement;Whereas Commission Decision 97/808/EC of 20 November 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards floorings(3) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indents shall be added in point 1 (Council Directive 89/106/EEC) in Chapter XXI of Annex II to the Agreement: "- 397 D 0740: Commission Decision 97/740/EC of 14 October 1997 (OJ L 299, 4.11.1997, p. 42).- 397 D 0808: Commission Decision 97/808/EC of 20 November 1997 (OJ L 331, 3.12.1997, p. 18)."Article 2The texts of Decisions 97/740/EC and 97/808/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 19 December 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 18 December 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 100, 15.4.1999, p. 54.(2) OJ L 299, 4.11.1997, p. 42.(3) OJ L 331, 3.12.1997, p. 18.